DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
3.	Claims 9 and 18 are objected to because of the following informalities:

4.	Claim 9 recites Claim 6 recites “second active component” but claims 1-2 only recite an “active component” without indication of a first active component. Appropriate correction is required.

5.	Claim 18 recites “a plurality of second electrodes comprising a respective second electrode” but claim 14 only recites “a plurality of electrodes comprising a respective electrode” without indication of a first plurality of electrodes and a “first respective electrode. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-6, 8-12, and 14-21 are rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029].
[Lee et al. (US 2019/0123273 A1), hereinafter as Lee, is utilized herein as evidence.]

7.	Regarding Claim 2, Gotti discloses an apparatus (see Fig. 1 and [0018] “cross-point memory array 10”), comprising:
a first access line (element 22, see [0018] “lower conductive line 22”) for a memory cell (one of the elements 30, see [0018] “memory cells 30”);
a first electrode (element 40, see [0018] “lower electrode 40”) for the memory cell, the first electrode disposed above the first access line and comprising oxidized carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;
Note, the electrode comprising carbon inherently comprises oxidized carbon from diffusion of oxygen impurities – see evidentiary reference Lee which shows that even with the presence of a diffusion “prevention” layer that while diffusion of impurities such as oxygen can be reduced that this 
Furthermore, neither the claims nor the written disclosure of the Applicant’s specification provide a degree of oxygen content in the electrode and Applicant’s [0018] states “The lack of the vacuum seal may thus result in an oxidation occurring at the electrode material”); and
an active component (element 38, see [0018] “active element 38”) for the memory cell, the active component in contact with the first electrode (see Fig. 1).
	Gotti embodiment of Fig. 1 does not appear to explicitly disclose the active component comprising chalcogenide.
	Gotti embodiment of [0029] discloses the active component comprising chalcogenide (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”). 
	The material of the active component as taught by Gotti embodiment of [0029] to be incorporated as the material of the active component of Gotti embodiment of Fig. 1 (elements 38 and 34 both comprise chalcogenide material). The combination discloses the active component comprising chalcogenide.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the active component comprising chalcogenide as taught by Gotti embodiment of [0029] as the active component comprising chalcogenide of Gotti embodiment of Fig. 1 because the combination allows a lower and upper active component of the memory device to respectively be made of chalcogenide material where one undergoes a nonvolatile phase change as the 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known upper and lower active component material in a similar device to obtain predictable results (see Gotti [0029, 0038]).
	 
8.	Regarding Claim 3, Gotti combined embodiments disclose the apparatus of claim 2, wherein the oxidized carbon is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the first electrode (The language, term, or phrase “chemical-mechanical planarization (CMP) process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
.

9.	Regarding Claim 4, Gotti combined embodiments disclose the apparatus of claim 3, wherein the oxidized carbon is oxidized based at least in part on breaking a vacuum seal in association with the CMP process (The language, term, or phrase “breaking a vacuum seal in association with the CMP process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “breaking a vacuum seal in association with the CMP process” only requires the first electrode to comprise oxidized carbon, which does not distinguish the invention from Gotti, who teaches the structure as claimed.).

Claim 5, Gotti combined embodiments disclose the apparatus of claim 2, wherein the active component for the memory cell comprises a selection component (see [0018] “first active element 38, e.g., a selector element”), a storage component, or a combination thereof for the memory cell.

11.	Regarding Claim 6, Gotti combined embodiments disclose the apparatus of claim 2, further comprising:
a second electrode (element 36, see [0018] “electrode 36”) for the memory cell; and
a second active component (element 34, see [0018] “second active element 34, e.g., a storage element”) for the memory cell, the second active component in contact with the second electrode and comprising chalcogenide (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”).

12.	Regarding Claim 8, Gotti combined embodiments disclose the apparatus of claim 6, wherein:
the active component comprises a first chalcogenide material (see [0029]); and
the second active component comprises a second chalcogenide material (see [0029]), the second chalcogenide material different from the first chalcogenide material (see [0029-0031] the storage element chalcogenide can be selected as InSbTe and the selector chalcogenide can be selected as GeSbTeSe).

13.	Regarding Claim 9, Gotti combined embodiments disclose the apparatus of claim 6, wherein the active component and the second active component comprise a same chalcogenide material (see [0029-0031] the storage element chalcogenide can be selected as GeSbTe and the selector chalcogenide can be selected as GeSbTeSe).
Claim 10, Gotti combined embodiments disclose the apparatus of claim 6, wherein the second electrode comprises oxidized carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;
Note, the second electrode comprising carbon inherently comprises oxidized carbon from diffusion of oxygen impurities – see evidentiary reference Lee which shows that even with the presence of a diffusion “prevention” layer that while diffusion of impurities such as oxygen can be reduced that this does not necessarily prevent diffusion [0043] “Although the layer 40 is referred to herein as a "prevention" layer, the layer 40 may also serve to reduce diffusion, not necessarily prevent diffusion.” And [0053] “the diffusion prevention layer 40 may reduce and/or prevent a resistance of a memory cell from being increased due to a diffusion of oxygen into the first electrode 20 or the second electrode 70”;
Furthermore, neither the claims nor the written disclosure of the Applicant’s specification provide a degree of oxygen content in the electrode and Applicant’s [0018] states “The lack of the vacuum seal may thus result in an oxidation occurring at the electrode material”).

15.	Regarding Claim 11, Gotti combined embodiments disclose the apparatus of claim 6, further comprising:
a third electrode (element 32, see [0018] “The illustrated electrodes 32, 36 and 40) for the memory cell, the third electrode in contact with the second active component (see Fig. 1); and
a second access line (element 20, see [0018] “upper conductive line”) for the memory cell.

16.	Regarding Claim 12, Gotti combined embodiments disclose the apparatus of claim 11, wherein the third electrode comprises oxidized carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;

Furthermore, neither the claims nor the written disclosure of the Applicant’s specification provide a degree of oxygen content in the electrode and Applicant’s [0018] states “The lack of the vacuum seal may thus result in an oxidation occurring at the electrode material”).

17.	Regarding Claim 14, Gotti discloses an apparatus (see Fig. 1 and [0018] “cross-point memory array 10”), comprising:
an access line (element 22, see [0018] “lower conductive line 22”) for a plurality of memory cells (elements 30, see [0018] “memory cells 30”);
a plurality of electrodes (elements 40, see [0018] “lower electrode 40”) comprising a respective electrode for each of the plurality of memory cells (see Fig. 1), the plurality of electrodes each comprising oxidized carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;
Note, the electrode comprising carbon inherently comprises oxidized carbon from diffusion of oxygen impurities – see evidentiary reference Lee which shows that even with the presence of a diffusion “prevention” layer that while diffusion of impurities such as oxygen can be reduced that this does not necessarily prevent diffusion [0043] “Although the layer 40 is referred to herein as a 
Furthermore, neither the claims nor the written disclosure of the Applicant’s specification provide a degree of oxygen content in the electrode and Applicant’s [0018] states “The lack of the vacuum seal may thus result in an oxidation occurring at the electrode material”); and
a plurality of active components (elements 38, see [0018] “active element 38”) comprising a respective active component for each of the plurality of memory cells (see Fig. 1), and wherein the respective electrode for a memory cell of the plurality of memory cells is between the respective active component for the memory cell and the access line (see Fig. 1).
Gotti embodiment of Fig. 1 does not appear to explicitly disclose wherein each of the plurality of active components comprises chalcogenide.
Gotti embodiment of [0029] discloses wherein each of the plurality of active components comprises chalcogenide (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”). 
	The material of the active component as taught by Gotti embodiment of [0029] to be incorporated as the material of the active component of Gotti embodiment of Fig. 1 (elements 38 and 34 both comprise chalcogenide material). The combination discloses wherein each of the plurality of active components comprises chalcogenide.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein each of the plurality of active components comprises chalcogenide as taught by Gotti embodiment of [0029] as wherein each of the plurality of active components comprises chalcogenide of Gotti embodiment of Fig. 1 because the combination allows a 
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known upper and lower active component material in a similar device to obtain predictable results (see Gotti [0029, 0038]).

18.	Regarding Claim 15, Gotti combined embodiments disclose the apparatus of claim 14, wherein the oxidized carbon is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the plurality of electrodes (The language, term, or phrase “chemical-mechanical planarization (CMP) process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The 
                As such, the language “chemical-mechanical planarization (CMP) process” only requires the first electrode to comprise oxidized carbon, which does not distinguish the invention from Gotti, who teaches the structure as claimed.).

19.	Regarding Claim 16, Gotti combined embodiments disclose the apparatus of claim 15, wherein the oxidized carbon is oxidized based at least in part on breaking a vacuum seal in association with the CMP process (The language, term, or phrase “breaking a vacuum seal in association with the CMP process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
.

20.	Regarding Claim 17, Gotti combined embodiments disclose the apparatus of claim 14, wherein the respective active component for the memory cell comprises a selection component (see [0018] “first active element 38, e.g., a selector element”), a storage component, or a combination thereof for the memory cell.

21.	Regarding Claim 18, Gotti combined embodiments disclose the apparatus of claim 14, further comprising:
	a plurality of second electrodes (elements 36, see [0018] “electrode 36”) comprising a respective second electrode for each of the plurality of memory cells (see Fig. 1), wherein the plurality of second electrodes each comprise oxidized carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;
Note, the second electrode comprising carbon inherently comprises oxidized carbon from diffusion of oxygen impurities – see evidentiary reference Lee which shows that even with the presence of a diffusion “prevention” layer that while diffusion of impurities such as oxygen can be reduced that this does not necessarily prevent diffusion [0043] “Although the layer 40 is referred to herein as a "prevention" layer, the layer 40 may also serve to reduce diffusion, not necessarily prevent diffusion.” And [0053] “the diffusion prevention layer 40 may reduce and/or prevent a resistance of a memory cell from being increased due to a diffusion of oxygen into the first electrode 20 or the second electrode 70”;
, and wherein the respective active component for the memory cell is between the respective electrode for the memory cell and the respective second electrode for the memory cell (see Fig. 1).

22.	Regarding Claim 19, Gotti discloses an apparatus (see Fig. 1 and [0018] “cross-point memory array 10”), comprising:
a metal layer for an access line (element 22, see [0018] “lower conductive line 22” and [0019] “22, e.g., comprising tungsten”);
an active layer (element 38, see [0018] “active element 38”) comprising a selection component, a storage component (see [0018] “active element 38, e.g., a selector element”), or a combination thereof for a memory cell; and
an electrode layer (element 40, see [0018] “lower electrode 40”) between the metal layer and the active layer (see Fig. 1), the electrode layer comprising oxidized carbon (see [0018] “The illustrated electrodes 32, 36 and 40 can include, e.g., carbon”;
Note, the electrode comprising carbon inherently comprises oxidized carbon from diffusion of oxygen impurities – see evidentiary reference Lee which shows that even with the presence of a diffusion “prevention” layer that while diffusion of impurities such as oxygen can be reduced that this does not necessarily prevent diffusion [0043] “Although the layer 40 is referred to herein as a "prevention" layer, the layer 40 may also serve to reduce diffusion, not necessarily prevent diffusion.” And [0053] “the diffusion prevention layer 40 may reduce and/or prevent a resistance of a memory cell from being increased due to a diffusion of oxygen into the first electrode 20 or the second electrode 70”;
.  

23.	Regarding Claim 20, Gotti combined embodiments disclose the apparatus of claim 19, wherein the oxidized carbon is oxidized based at least in part on a chemical-mechanical planarization (CMP) process associated with the electrode layer (The language, term, or phrase “chemical-mechanical planarization (CMP) process”, is directed towards the process of forming the first electrode.
It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
                As such, the language “chemical-mechanical planarization (CMP) process” only requires the first electrode to comprise oxidized carbon, which does not distinguish the invention from Gotti, who teaches the structure as claimed.).

Claim 21, Gotti combined embodiments disclose the apparatus of claim 19, wherein the active layer comprises a chalcogenide material (see [0029] “one or both of the first and second active elements 38 and 34, which can be selector and storage elements, respectively, can comprise chalcogenide materials”).

25.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029], in view of Ito et al. (US 2019/0296078 A1), hereinafter as Ito.

26.	Regarding Claim 7, Gotti combined embodiments disclose the apparatus of claim 6, wherein:
the first electrode comprises a first surface in contact with the active component, the first surface having a first roughness (see Fig. 1); and
the second electrode comprises a second surface in contact with the second active component, the second surface having a second roughness (see Fig. 1).
Gotti combined embodiments do not appear to explicitly disclose the second surface having a second roughness that is greater than the first roughness.
	Ito discloses an upper surface roughness of an upper layer having equal to or higher roughness as the bottom surface roughness of the upper layer, wherein the bottom surface roughness of the upper layer depends on a roughness of an upper surface of a lower layer immediately below the upper layer (see Figs. 1-4 the upper surface roughness of the layer element 5 equal to or higher than a bottom surface roughness of the layer element 5, wherein the bottom surface roughness of the layer element 5 depends on a roughness of an upper surface of element 4 immediately below, and see [0026] “Therefore, the shape of the state change layer 5 depends on the roughness of the upper surface of the lower electrode 4 when the state change layer 5 is formed thereon … Therefore, the roughness of the 
	The upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below as taught by Ito is incorporated as the upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below of Gotti. The combination discloses the second surface having a second roughness that is greater than the first roughness (each layer deposited above the first with a roughness has an upper surface which can have an equal or higher roughness than that of an upper surface of the layer immediately below).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below as taught by Ito as the upper surface roughness of a layer having equal to or higher roughness as the bottom surface roughness which depends on the roughness of an upper surface of the layer immediately below of Gotti, wherein the combination discloses the second surface having a second roughness that is greater than the first roughness of Gotti because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known surface roughness characteristic of a layer formed directly on another in a similar device where two alternative results are disclosed (see Ito element 5 is a chalcogenide see [0025], elements 4 and 6 contain carbon see [0023, 0027], and see [0026] the surface roughness can be equal or greater).

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Gotti et al. (US 2016/0204343 A1), hererinafter as Gotti, embodiment of Fig. 1 in view of embodiment of [0029], in view of Park et al. (US 2017/0271580 A1), hereinafter as Park.

28.	Regarding Claim 13, Gotti combined embodiments disclose the apparatus of claim 2.
Gotti combined embodiments do not appear to explicitly disclose wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon.
	Park discloses wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon (see Figs. 8A-23B first electrode element 1311 comprises two sub-layers, see [0110] “The multilayer layer structure of the first electrode layer 1311a may comprise carbon nitride (CN) … titanium carbon nitride (TiCN) … tantalum carbon nitride (TaCN), … and combinations thereof.” Selected as at least two sub-layers containing carbon, among which the top layer is in contact with the active component element 1313a, see [0110] “phase changeable material 1313a”).
	The multilayer carbon containing electrode as taught by Park is incorporated as as a multilayer carbon containing electrode of Gotti. The combination discloses wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon (each of the carbon containing electrodes of Gotti are incorporated to contain at least two sub-layers including carbon).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon as taught by Park as wherein the first electrode comprises two sub-layers, and a sublayer in contact with the active component comprises carbon of Gotti because the combination is simple substitution of one known element for another to obtain 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818